                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 (Northern Division)

DAVID J. BOSHEA                             *
                                            *
       Plaintiff,                           *
                                            *      Case No. 1:21-CV-00309-ELH
v.                                          *
                                            *
COMPASS MARKETING, INC.                     *
                                            *
       Defendant.                           *
                                            *
*      *      *       *      *      *       *      *       *      *      *       *      *

     DEFENDANT COMPASS MARKETING, INC.’S RESPONSE AND OPPOSITION
     TO NONPARTY JAMES DIPAULA’S MOTION TO QUASH SUBPOENA DUCES
      TECUM, OR IN THE ALTERNATIVE, MOTION FOR PROTECTIVE ORDER

       Defendant Compass Marketing, Inc. (“Compass Marketing”), by and through its

undersigned counsel, hereby files this Response and Opposition to Nonparty James DiPaula’s

Motion to Quash Subpoena Duces Tecum, or in the Alternative, Motion for Protective Order (the

“Motion to Quash”).

       As set forth in greater detail below, the entire premise of the Motion to Quash filed by

James DiPaula (“Mr. DiPaula”) is that nothing Mr. DiPaula can say or produce is relevant because

his term of employment at Compass Marketing did not coincide with that of Plaintiff David Boshea

(“Mr. Boshea”). Not only is that premise factually incorrect – Mr. DiPaula and Mr. Boshea worked

together at Compass Marketing for several years – but it completely ignores the claims and

defenses at issue here. One of Compass Marketing’s principal defenses is that the basis for Mr.

Boshea’s claim, namely an alleged employment agreement that calls for Compass Marketing to

make a huge severance payment, is a forgery. In support of this defense, Compass Marketing

proffers other employment agreements actually executed by the company, including with
individuals senior to Mr. Boshea, such as Mr. DiPaula, had similar terms in their employment

agreements, but none of whom had a severance provision even remotely similar to that forged by

Mr. Boshea. Thus, Mr. DiPaula’s production of responsive documents and testimony regarding

the narrow topics of his employment agreement and any severance paid to him are, in fact, relevant

to this litigation.

        Accordingly, the Motion to Quash should be denied and Mr. DiPaula should be compelled

to produce responsive documents and answer questions under oath at his deposition.

                                          ARGUMENT

I.      MR. DIPAULA HAS A HEAVY BURDEN TO QUASH THE SUBPOENA

        Compass Marketing and Mr. DiPaula are in general agreement regarding the law applicable

to his Motion to Quash: the principal inquiry before the Court is whether the information sought

from Mr. DiPaula is “relevant to any party’s claim or defense.” See Motion to Quash at 4 (quoting

Virginia Dep’t of Corr. v. Jordan, 921 F.3d 180, 188 (4th Cir. 2019)). Compass Marketing and

Mr. DiPaula also appear to agree that establishing relevance is not “a high bar” (see id.), though it

is higher for a nonparty than for a party. Here, Mr. DiPaula has a heavy burden as the moving

party. See, e.g., Minter v. Wells Fargo Bank, N.A., 258 F.R.D. 118, 125 (D. Md. 2009) (describing

the heavy burden for party moving to quash subpoena). In fact, motions seeking to “prevent the

taking of a deposition [are] regarded unfavorably by the courts” and it is “difficult to persuade a

court” to grant such a motion. Id. This heavy burden on the moving party and relatively low bar

to obtain discovery apply even when dealing with nonparty motions to quash. See, e.g., Fleet

Business Credit, LLC v. Solarcom, LLC, No. CIV. AMD 05-901, 2005 WL 1025799, at *1 (D.

Md. May 2, 2005). As set forth below, Mr. DiPaula’s Motion to Quash falls short of satisfying his

heavy burden.



                                                 2
II.    MR. DIPAULA IS RELEVANT TO THIS LAWSUIT

       A.     Mr. DiPaula Has Information Relevant to this Lawsuit

       The standard for discovery is permissive. Under Rule 26 “[p]arties may obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense.” See FED. R.

CIV. P. 26(b)(1); see also, e.g., Ralston Purina Co. v. McFarland, 550 F.2d 967, 973 (4th Cir.

1977) (discussing the low threshold for relevant discovery and asking only whether the discovery

was “germane” to the subject matter of the pending action).

       Here, Mr. DiPaula has information that is relevant to one of the primary defenses asserted

by Compass Marketing – that the employment agreement upon which Mr. Boshea relies is a

forgery in that Compass Marketing never executed an agreement with Mr. Boshea containing the

amount of severance sought by Mr. Boshea here. See Answer to Am. Compl. [Dkt. No. 37] at 8.

Compass Marketing’s Answers to Interrogatories also identify Mr. DiPaula as a former senior

executive who “has knowledge of the terms of various employment agreements of Compass

employees” (including, obviously, of his own). See Exhibit 1 (Compass Marketing Answers to

Interrogatories) at 6. Indeed, Mr. DiPaula’s employment agreement (which contains the same title

and otherwise looks very similar to the one allegedly entered into between Compass Marketing

and Mr. Boshea), contains no such severance clause, even though Mr. DiPaula was a senior

executive at Compass Marketing and senior to Mr. Boshea. Compare Am. Compl., Ex. A [Dkt.

No. 1-3], with Exhibit 2 (Agreement Relating to Employment and Post Employment between

Compass Marketing and Mr. DiPaula dated February 24, 2010). To the extent that Mr. DiPaula

received any severance outside of his employment agreement, such information is highly relevant

to Compass Marketing’s defense that it did not contractually agree to severance amounts anywhere




                                               3
close to the amount alleged by Mr. Boshea in this case. 1 See, e.g., Mitchell v. Nat’l R.R. Passenger

Corp., 208 F.R.D. 455, 461 (D.D.C. 2002) (allowing plaintiff’s discovery of other severance

agreements “upon the theory that the terms of her severance agreement are not characteristic of

other severance agreements”). These assertions certainly justify Compass Marketing’s subpoena

to Mr. DiPaula and justify obtaining testimony and any relevant documents he may have regarding

such matters.

        Even if it is true that Mr. DiPaula cannot testify as to the specifics of Mr. Boshea’s

employment agreement with Compass Marketing, 2 Mr. DiPaula’s suggestion that discovery for

both the claims and defenses is limited only to the specific details of Mr. Boshea’s terms of

employment and, therefore, his (Mr. DiPaula’s) potential relevance is limited solely to whether he

was aware of those specific terms misunderstands the nature of litigation and the standard for

relevance. By way of example only, Mr. DiPaula’s own employment agreement and any severance

he received – matters on which Mr. DiPaula most certainly has knowledge – are relevant as to

whether Compass Marketing entered into employment agreements with employees that guaranteed

severance in significant amounts (up to hundreds of thousands of dollars), as alleged by Mr.

Boshea. Part of Compass Marketing’s defense in this regard is that it is illogical to believe that

Mr. Boshea would be the anomalous case to receive such an outsized severance payment,

particularly in relation to individuals who were senior to Mr. Boshea in the corporate hierarchy at



1
  As part of this defense, Compass Marketing has produced to Mr. Boshea many employment agreements, all showing
the payment of $1,000 as consideration for certain restrictions during and after employment, with no severance
included in them. Yet, Mr. Boshea contends that his employment agreement was unlike any other and he is entitled
to a severance payment 540,000 times greater than what all or nearly all other employees received.
2
  Mr. DiPaula denies that he was Mr. Boshea’s supervisor. See Motion to Quash at 2. Compass Marketing stands by
its assertion and, in any event, the status of Mr. DiPaula as Mr. Boshea’s supervisor is not a prerequisite to the
relevance of the information Mr. DiPaula can provide, including any awareness he may have of Mr. Boshea’s
employment terms, including whether Mr. Boshea was guaranteed a severance payment of more than $500,000.
Compass Marketing has a right to explore this topic and these related topics under oath in a deposition.

                                                        4
Compass Marketing (e.g., Mr. DiPaula). Furthermore, in light of the very differing accounts of

the alleged employment agreement that is at the heart of this litigation, credibility is going to play

a key role in this litigation. Part of that credibility battle calls upon Compass Marketing to show

that Mr. Boshea’s story stands in stark contrast to that of numerous other Compass Marketing

employees. Thus, Mr. DiPaula is a relevant witness in this case, the subpoena is warranted, and

the Motion to Quash should be denied.

        B.     The Documents Requested in the Subpoena Are Narrowly Tailored to Issues
               Relevant to this Litigation

        As the Motion to Quash makes clear, the Subpoena issued by Compass Marketing has

sought a narrow set of documents – documents related to Mr. DiPaula’s employment agreement,

and any severance or post-employment payments to Mr. DiPaula. See Motion to Quash, Ex. 2

(Subpoena). These requests are neither unreasonable nor oppressive (and Mr. DiPaula, who bears

the burden on this Motion to Quash, has not proffered any explanation or evidence to suggest how

or why they are unreasonable or oppressive). In addition to these topics, to the extent that Mr.

DiPaula has any knowledge regarding Mr. Boshea’s employment agreement and/or the alleged

guaranteed severance, such information is proper for a deposition. As explained above, the

information sought from Mr. DiPaula is relevant and tailored to one of the central issues in this

litigation.

        C.     Mr. DiPaula’s Two Alleged Defects with the Subpoena Have No Merit

               1.      Information That Mr. DiPaula Claims Is “Protected” Does Not
                       Preclude Discovery

        Mr. DiPaula argues that “his private personal financial information concerning his

employment, salary and severance payments” are “protected matter.” See Motion to Quash at 5.

As a threshold matter, presuming that Mr. DiPaula is arguing that the information sought regarding



                                                  5
his employment agreement and severance are confidential, 3 this does not establish a privilege that

precludes discovery. See, e.g., DIRECTV, Inc. v. Puccinelli, 224 F.R.D. 677, 682 (D. Kan. 2004)

(“[I]nformation and documents are not shielded from discovery merely because they are

confidential.”) (citation omitted). Moreover, Mr. DiPaula cannot claim confidentiality as a basis

to preclude disclosure of information to Compass Marketing where Compass Marketing is the

other party to the transaction(s) at issue. 4

            Even if confidentiality equaled privilege (which it does not), it is the employer, not the

employee, that has the interest in maintaining the confidentiality of employment/severance

agreements. In this regard, businesses generally treat information about employees’ salaries as

confidential because businesses have an interest in preventing these figures from being publicly

known. See, e.g., Healthcare Affiliated Serv., Inc. v. Lippany, 701 F. Supp. 1142, 1156 (W.D. Pa.

1988) (enjoining defendant from using former employer’s confidential information, including

“employee salaries and benefits”); RLM Comm., Inc. v. Tuschen, No. 5:14-CV-250-FL, 2014 WL

1921087, at *6 (E.D.N.C. May 14, 2014) (same). 5 Here, Compass Marketing is not asserting




3
    It is not confidential for the reasons discussed infra.
4
  To the extent that Mr. DiPaula contends that Compass Marketing should access its own records for the information
at issue, that information is not available to Compass Marketing. As the Court is aware, Daniel White and Michael
White – two witnesses who have been subpoenaed in this lawsuit and who have filed their own motions to quash –
have been adverse to Compass Marketing in a variety of contexts since their employment with the company was
terminated. One of the many issues involving Daniel White and Michael White has been their refusal to provide
Compass Marketing access to historical records, including records requested of Mr. DiPaula. The refusal to turn over
access to these records was at issue in the Virginia litigation referenced in Compass Marketing’s Oppositions, but it
was never decided by the court before Daniel White and Michael White filed their nonsuit. If the Court requires a
factual examination of this issue, Compass Marketing can provide evidence. By way of example, an examination of
the Objections and Motion to Quash filed by Michael White reveals that Michael White has access to Compass
Marketing emails from 2019 and earlier (on the compassmarketinginc.com email), but, because he and Daniel White
refused to turn over access/control of the compassmarketinginc.com email account, in or about late July or early
August 2019, Compass Marketing established a new url and email account – compassmarketinginc.net.

5
  Yet, it is unlawful under the National Labor Relations Act (“NLRA”) for employers to preclude employees from
discussing salary/compensation information because it would interfere with their Section 7 rights. See, e.g., Banner
Health Sys. v. NLRB, 851 F.3d 35, 42-43 (D.C. Cir. 2017).

                                                              6
confidentiality over Mr. DiPaula’s employment/severance agreement(s) and, therefore, it should

not be treated as confidential and there is no harm to Mr. DiPaula if it is disclosed.

               2.      Documents Potentially Available from Other Sources Does Not
                       Warrant Granting the Motion to Quash

       Second, Mr. DiPaula asserts that the request for documents seeks to unduly burden him

because Compass Marketing should have copies of the documents sought. See Motion to Quash

at 5-6. First, as previously noted, the Subpoena seeks a very small set of documents, and Mr.

DiPaula has offered nothing to substantiate or even allege that it would be a burden for him to

produce those limited materials. Rather, he claims that the burden is undue because Compass

Marketing should have access to the same documents. However, the fact that information may be

available from other sources does not justify quashing an otherwise valid subpoena. See, e.g., City

Consumer Services v. Horne, 100 F.R.D. 740, 747 (D. Utah 1983) (stating that it is “not usually a

ground for objection that the information is equally available to the interrogator or is a matter of

public record”) (citing Petruska v. Johns-Manville, 83 F.R.D. 32, 35 (E.D. Pa. 1979)); Associated

Wholesale Grocers, Inc. v. U.S., No. CIV 86-2261-0, 1989 WL 110300, at *3 (D. Kan. June 7,

1989) (stating that defendant’s argument of equal accessibility is not sufficient to resist discovery)

(citing City Consumer Services).

       For these reasons, none of the arguments raised by Mr. DiPaula warrant quashing the

Subpoena.

III.   JAMES DIPAULA HAS NOT ESTABLISHED THE NEED FOR A PROTECTIVE
       ORDER

       Perhaps acknowledging the uphill battle in establishing that the Subpoena ought to be

quashed, Mr. DiPaula argues in the alternative that any discovery related to his employment with

Compass Marketing should be prevented under a protective order. See Motion to Quash at 6-7. As



                                                  7
Mr. DiPaula notes, the standard for obtaining a protective order imposes the same heavy burden

on him – Mr. DiPaula has to establish that “the discovery sought lacks relevance” and that the

likelihood of harm outweighs the need for the information. In other words, Mr. DiPaula’s

alternative argument for a protective order is premised on the same argument he made in support

of his motion to quash – that any information from him is not relevant to this lawsuit. Id.

       As set forth above, however, the limited information sought from Mr. DiPaula is highly

relevant to one of Compass Marketing’s primary defenses in this case, and Mr. DiPaula has not

offered any evidence of a burden on him to produce or discuss his employment agreement and any

severance paid to him by Compass Marketing. Thus, Mr. DiPaula has failed to meet the burden

for a protective order and his request for a protective order should be denied.

                                         CONCLUSION

       For the reasons discussed above, James DiPaula’s Motion to Quash Subpoena Duces

Tecum, or in the Alternative, Motion for Protective Order, should be denied in its entirety, Mr.

DiPaula should be compelled to produce the requested documents and appear for deposition, and

the Court should grant such other relief as it deems appropriate.

Dated: September 9, 2021                      Respectfully submitted,

                                              /s/ Stephen B. Stern
                                              Stephen B. Stern, Bar No.: 25335
                                              Heather K. Yeung, Bar No.: 20050
                                              KAGAN STERN MARINELLO & BEARD, LLC
                                              238 West Street
                                              Annapolis, Maryland 21401
                                              (Phone): (410) 216-7900
                                              (Fax): (410) 705-0836
                                              Email: stern@kaganstern.com
                                              Email: yeung@kaganstern.com

                                              Counsel for Defendant
                                              Compass Marketing, Inc.



                                                 8
                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 9th day of September, 2021, the foregoing Defendant

Compass Marketing, Inc.’s Response and Opposition to Nonparty James DiPaula’s Motion to

Quash Subpoena Duces Tecum, or in the Alternative, Motion for Protective Order was served via

the CM/ECF system on the following counsel of record:

        Thomas J. Gagliardo                        Gregory J. Jordan
        Gilbert Employment Law, PC                 Mark Zito
        1100 Wayne Avenue, Suite 900               Jordan & Zito, LLC
        Silver Spring, MD 20910                    350 N. LaSalle Drive, Suite 1100
        Email: tgagliardo@gelawyer.com             Chicago, Illinois 60654
                                                   Email: gjordan@jz-llc.com

        Attorneys for Plaintiff David Boshea


and via email to:

       David B. Hamilton
       Sarah E. Meyer
       Womble Bond Dickinson (US) LLP
       100 Light Street, 26th Floor
       Baltimore, MD 21202
       David.Hamilton@wbd-us.com
       Sarah.Meyer@wbd-us.com

       Attorneys for Non-Party James C. DiPaula



                                           /s/ Stephen B. Stern_______________________
                                           Stephen B. Stern




                                               9
